DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figs. 6, 10 and 11 are blurry screenshots that could be reproduced as traditional black and white line drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Claim 11 objected to because of the following informalities:  Claim 11 appears to have typographical/grammatical error, reciting “determine the one or more characteristics of the swimming pool based the first set of virtual locations and the second set of virtual locations in the virtual grid” (italics added).  Examiner suggests amending the claim to recite: 
“determine the one or more characteristics of the swimming pool based on the first set of virtual locations and the second set of virtual locations in the virtual grid”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The additional claim limitations of claims 12-13 are merely directed to stating an intended purpose for the system and do nothing to further limit the technology itself.  In other words, claim 12 recites the information is for customizing a pool component to fit the swimming pool, without reciting any steps or physical components that are required for the particular technology.  Claim 13 merely further describes the pool element for which the information is used.  This claim is merely intended use, as it merely describes a purpose for how the image processing system can be used, and does not distinguish the claimed system from any prior art system that satisfies all the structural/image processing limitations of the claimed system.  As the additional language of the claims does not provide any required element to the claimed invention itself and provide no patentable weight to the claimed invention, the claim limitations of claim 12 and 13 do not further limit the claimed invention.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pershing (US 2010/0110074 A1) in view of Bevis et al. (US 2016/0147408 A1) and YARD (Nehlich, “YARD: Augmented Reality for Swimming Pools, Outdoor Kitchens and Hardscapes”, Available Online at https://blog.structurestudios.com/software/yard-augmented-reality-for-swimming-pools-outdoor-kitchens-and-hardscapes, April 25, 2018, pp. 1-17, and included in IDS filed 8/26/2021 for Applicant’s patent application 17/139,797).
Regarding claim 14, Pershing discloses: 
A system comprising: (Abstract of Pershing: interface systems and method, including roof estimation system)
A camera; (Par. 28 of Pershing: camera to obtain images of building)
A processor and camera (Fig. 8 and Paras. 101-102 of Pershing: computer system including CPU 803, and connected to image source computing system 855; Par. 126: image source computing system 844 and images obtained from ground-based platforms, such as vehicle-mounted cameras); and
A memory including instructions executable by the processor for causing the processor to: (Fig. 8 and Paras. 101-102 of Pershing: computer system including memory 801, where roof estimation system 810 resides in memory, and executed by one or more CPUs 803)
Receive a plurality of images from the camera, (Par. 29 of Pershing: receive one or more images of building) the plurality of images depicting physical markers positioned spatially around a perimeter of a [planar object] in real space; (Par. 31 of Pershing: feature in images; Par. 33: corresponding feature may be a corner of one of roof planes; Par. 34: roof modeling engine 102 identifies vertexes, edges or other features of roof)
Identify the physical markers in the plurality of images; (Par. 31 of Pershing: correlation of at least two images of building, including indication of corresponding feature in images; Par. 33: registration of a point in first image and second image; Par. 34: roof modeling engine 102 identifies vertexes, edges or other features of roof)
Determine one or more characteristics of the [planar object] based on relationships between the physical markers; (Par. 30 of Pershing: generating model of roof includes image calibration in which distance between two pixels on a given image is converted into a physical length; Par. 34: roof modeling engine 102 identifies vertexes, edges or other features of roof; Par. 39: generate 3D model, where planar sections of the roof are modeled, including a number of associated dimensions, including area, length of each edge, roof section perimeter dimensions or outlines – See Fig. 4E showing overlaid model on roof image aligned with vertices)
Generate [planar object]; and (Par. 30 of Pershing: generate model of roof, such as 3D model or 2D top-down roof plan; Par. 39: generate 3D model, where planar sections of the roof are modeled, including a number of associated dimensions, including area, length of each edge, roof section perimeter dimensions or outlines; Par. 40: generate final roof estimate report based on model, such as area, lengths of edge of planar roof sections, and measurements of roof – see Figs. 3A-3E)
Output the(Figs. 3A-3E and Paras. 49-41 of Pershing: generate roof estimate report including information such as dimensions – see e.g. Fig. 3C, where report includes labeling model with roof details)
Although Pershing discloses using a camera to obtain images and then using the images for processing (which would require some sort of connection or coupling), Bevis discloses: 
A processor communicatively coupled to the camera (Fig. 1 and Par. 21 of Bevis: camera 10 for capturing standard video of user’s environment and circuitry 11 to control and perform data processing functions, where circuitry includes processor; Also Fig. 2 and Par. 22: camera connected to processor 21)
Both Pershing and Bevis are directed to image based processing for determining measurements of real world elements.   Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for using image processing for construction measurement and design of real-world building structures as provided by Pershing, by utilizing the computer architecture as provided by Bevis, using known electronic interfacing and programming techniques.  The modification merely applies a known technique for including a camera within a device or system to a known device or system that utilizes a camera for obtaining images for processing and ready for improvement to yield predictable 
Although Pershing is directed to roof detection and measurement, rather than a swimming pool, the recitation of the system functions, i.e. detecting and measuring a planar physical element in the real world for generating information related to the planar physical element, for use with a swimming pool, as opposed to any other physical element, is merely intended use, as it merely describes how the image processing system can be put to use, and does not distinguish the claimed system from any prior art system that satisfies all the structural/image processing limitations of the claimed system.  
However, YARD discloses using computer graphic design software related to swimming pools (Fig. on Page 1/17 of YARD shows augmented reality image processing related to swimming pool design; Page 3/17 last 2 paragraphs discloses using system for design, including scaling to fit real world elements
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for using image processing for construction measurement and design of real-world building structures as provided by Pershing, utilizing the computer architecture as provided by Bevis, for use in the field of swimming pools as provided by YARD, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of known planar physical element for another, yielding predictable results of utilizing image 
Regarding claim 1, the system of claim 14 performs the same method as recited by the method of claim 1.  As such, claim 1 is rejected based on the same rationale as claim 14 set forth above.  
Regarding claim 20, Pershing discloses: 
A non-transitory computer-readable medium comprising program code that is executable by a processor for causing the processor to perform a method (Fig. 8 and Paras. 101-102 of Pershing: computer system including memory 801, where roof estimation system 810 resides in memory, and executed by one or more CPUs 803)
Further regarding claim 20, the performed method is the same method as claim 1, and as such, claim 20 is further rejected based on the same rationale as claim 1 set forth above. 
Regarding claim 15, Pershing further discloses: 
Wherein the one or more characteristics includes a perimeter of the swimming pool, (Fig. 3C and Paras. 39-41 of Pershing: generated report including dimensions of roof, showing perimeter in figure) and wherein the memory further includes instructions that are executable by the processor for causing the processor to: (Fig. 8 and Paras. 101-102 of Pershing: computer system including memory 801, where roof estimation system 810 resides in memory, and executed by one or more CPUs 803)
Determine the perimeter based on a distance in real space between two of the physical markers (Fig. 3C and Par. 54 of Pershing: report includes roof perimeter with annotated dimensions for lengths of edges – shown in Fig. 3C between two vertices – in feet; Note Par. 34: roof modeling engine 102 identifies vertexes, edges or other features of roof; Par. 56 discloses unites as square meters)
Regarding claim 2, the system of claim 15 performs the same method as recited by the method of claim 2.  As such, claim 2 is rejected based on the same rationale as claim 15 set forth above.
Regarding claim 16, Pershing further discloses: 
Wherein the memory further includes instructions that are executable by the processor for causing the processor to: (Fig. 8 and Paras. 101-102 of Pershing: computer system including memory 801, where roof estimation system 810 resides in memory, and executed by one or more CPUs 803)
Generate the [recipient] into a second format that is accepted by the [recipient]; and (Par. 44 of Pershing: one or more of the models stored as model data 106 are provided directly to the customer or other computing system, without first being transformed into a report, e.g., a model and/or roof measurement information based thereon may be exported and/or transmitted as a data file, in any suitable format, that may be consumed or otherwise utilized by some other computing system; Par. 45: roof construction company or contractors)
Transmit the pool component information over a network to a remote computing device (Par. 43 of Pershing: roof estimate report transmitted electronically via network; Par. 45: transmit to roofing contractors)
Pershing does not disclose use of the device associated with the pool component manufacturer, the association of the device within a particular field without more is merely intended use, as it merely describes what field the technology is used within, and does not distinguish the claimed system from any prior art system that satisfies all the structural/image processing limitations of the claimed system.  As such, the limitation directed to associating the device to a pool component manufacturer is merely non-limiting intended use. 
However, YARD discloses using computer graphic design software with swimming pools (Fig. on Page 1/17 of YARD shows augmented reality image processing related to swimming pool design; Page 3/17 last 2 paragraphs discloses using system for design, including scaling to fit real world elements; Page 8/17 discusses use with pool designers)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for using image processing for construction measurement and design of real-world building structures as provided by Pershing, utilizing the computer architecture as provided by Bevis, for use in the field of swimming pools as provided by YARD, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of known planar physical element for another, yielding predictable results of utilizing image processing for measuring swimming pool related structures rather than other construction elements.
Regarding claim 3, Pershing further discloses: 
Receiving the distance in real space as user input via a graphical user interface (Fig. 3C and Par. 54 of Pershing: report includes roof perimeter with annotated dimensions for lengths of edges – shown in Fig. 3C between two vertices – in feet; Fig. 7C and Par. 99: wire frame 720 represents 3D model of roof consisting of line segments corresponding to edges of planar roof sections, with annotated label indicated determined length of corresponding roof edge, where wire frame may be manipulated by operator to make adjustments to underlying roof model such as increasing a or decreasing length of line segment 721 resulting in change to corresponding feature of the 3D model of roof 407)
Regarding claim 4, Pershing further discloses: 
Wherein the one or more characteristics includes a shape of the perimeter of the swimming pool, and further comprising determining the shape by performing edge detection on the plurality of images (Fig. 3C of Pershing shows report including shape of the perimeter; Par. 34: roof modeling engine 102 identifies vertexes, edges or other features of roof using image processing techniques; Also Fig. 6D)
Regarding claim 5, Pershing further discloses: 
Generating the pool component information by transforming at least one of the determined perimeter or the determined shape from a first format that is not acceptable by a [recipient] [recipient] (Par. 44 of Pershing: one or more of the models stored as model data 106 are provided directly to the customer or other computing system, without first being transformed into a report, e.g., a model and/or roof measurement information based thereon may be exported and/or transmitted as a data file, in any suitable format, that may be consumed or otherwise utilized by some other computing system; Par. 45: roof construction company or contractors)
Transmitting the pool component information over a network to a remote computing device associated with the [recipient] (Par. 43 of Pershing: roof estimate report transmitted electronically via network; Par. 45: transmit to roofing contractors).
Although Pershing does not disclose use of the device associated with the pool component manufacturer, the association of the device within a particular field without more is merely intended use, as it merely describes what field the technology is used within, and does not distinguish the claimed system from any prior art system that satisfies all the structural/image processing limitations of the claimed system.  As such, the limitation directed to associating the device to a pool component manufacturer is merely non-limiting intended use. 
However, YARD discloses using computer graphic design software with swimming pools (Fig. on Page 1/17 of YARD shows augmented reality image processing related to swimming pool design; Page 3/17 last 2 paragraphs discloses using system for design, including scaling to fit real world elements; Page 8/17 discusses use with pool designers)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for using image processing for construction measurement and design of real-world building structures as provided by Pershing, utilizing the computer architecture as provided by Bevis, for use in the field of swimming pools as provided by YARD, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of known planar physical element for another, yielding predictable results of utilizing image processing for measuring swimming pool related structures rather than other construction elements.
Regarding claim 6, Pershing further discloses: 
Comprising generating the (Par. 39 of Pershing: generate 3D model, where planar sections of the roof are modeled, including a number of associated dimensions, including area, length of each edge, roof section perimeter dimensions or outlines; Also see Fig. 6D and Par. 86: construction of a 3D wire frame model of roof based on specification of roof features)
Although Pershing is directed to roof detection and measurement, rather than a swimming pool, the recitation of the system functions, i.e. detecting and measuring a planar physical element in the real world for generating information related to the planar physical element, for use with a swimming pool, as opposed to any other physical element, is merely intended use, as it merely describes how the image processing system is put to use, and does not distinguish the claimed system from any prior art system that satisfies all the structural/image processing limitations of the claimed system.  
However, YARD discloses using computer graphic design software related to swimming pools (Fig. on Page 1/17 of YARD shows augmented reality image processing related to swimming pool design; Page 3/17 last 2 paragraphs discloses using system for design, including scaling to fit real world elements
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for using image processing for construction measurement and design of real-world building structures as provided by Pershing, utilizing the computer architecture as provided by Bevis, for use in the field of swimming pools as provided by YARD, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of 
Regarding claim 18, Pershing further discloses:
Wherein the memory further includes instructions that are executable by the processor for causing the processor to: (Fig. 8 and Paras. 101-102 of Pershing: computer system including memory 801, where roof estimation system 810 resides in memory, and executed by one or more CPUs 803)
Generating an augmented reality environment that includes a virtual version of a [real element], wherein the virtual version of the (Figs. 7A and 7B and Paras. 95-96 of Pershing: user interface screen 500 after construction model of roof using images 402-405, with wire frame projected or superimposed on image 402 with annotations, where wireframe model is shown at vertices and edges of roof)
Although Pershing is directed to roof detection and measurement, rather than a swimming pool, the recitation of the system functions, i.e. detecting and measuring a planar physical element in the real world for generating information related to the planar physical element, for use with a swimming pool, as opposed to any other physical element, is merely intended use, as it merely describes how the image processing system is put to use, and does not distinguish the claimed system from any prior art system that satisfies all the structural/image processing limitations of the claimed system.  
YARD discloses using computer graphic design software related to swimming pools (Fig. on Page 1/17 of YARD shows augmented reality image processing related to swimming pool design; Page 3/17 last 2 paragraphs discloses using system for design, including scaling to fit real world elements
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for using image processing for construction measurement and design of real-world building structures as provided by Pershing, utilizing the computer architecture as provided by Bevis, for use in the field of swimming pools as provided by YARD, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of known planar physical element for another, yielding predictable results of utilizing image processing for measuring swimming pool related structures rather than other construction elements.  
Regarding claim 8, the system of claim 18 performs the same method as recited by the method of claim 8.  As such, claim 8 is rejected based on the same rationale as claim 18 set forth above.
Regarding claim 10, Pershing further discloses: 
Wherein the physical markers are non-uniformly spaced around the perimeter of the (Par. 34 of Pershing: roof modeling engine 102 identifies vertexes, edges or other features of roof; Fig. 7B shows non-uniformly spaced vertices – also reflected in Fig. 3C as part of the report diagram)
Although Pershing is directed to roof detection and measurement, rather than a swimming pool, the recitation of the system functions, i.e. detecting and measuring a planar 
However, YARD discloses using computer graphic design software related to swimming pools (Fig. on Page 1/17 of YARD shows augmented reality image processing related to swimming pool design; Page 3/17 last 2 paragraphs discloses using system for design, including scaling to fit real world elements
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for using image processing for construction measurement and design of real-world building structures as provided by Pershing, utilizing the computer architecture as provided by Bevis, for use in the field of swimming pools as provided by YARD, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of known planar physical element for another, yielding predictable results of utilizing image processing for measuring swimming pool related structures rather than other construction elements.  
Regarding claim 11, Pershing further discloses: 
Generating an augmented reality environment that includes a virtual aiming tool and a virtual grid overlapping images from the camera, the images including a first plurality of images and a second plurality of images; (Fig. 4a and Par. 62 of Pershing shows 4 images of roof, which includes a first and second plurality; Fig. 4B and Par. 64: marker 10 includes arms 410-410c which are used to specify x and y axes – i.e. virtual aiming took includes origin marker with arms; See Figs. 4C and 4E)
Identifying the physical markers in the first plurality of images based on a first set of user inputs indicating that the virtual aiming tool corresponds to the physical markers in the first plurality of images; (Fig. 4B and Par. 63 of Pershing: markers 410-413 are interactive controls that can be directly manipulated by user to indicate features of image such as roof edge; Note Par. 34: roof modeling engine 102 identifies vertexes, edges or other features of roof; Fig. 4B and Par. 64: marker 10 includes arms 410-410c which are used to specify x and y axes – i.e. virtual aiming took includes origin marker with arms)
Determining a first set of virtual locations in the virtual grid corresponding to a first set of physical locations of the physical markers in real space; (Par. 39 of Pershing: generate 3D model, where planar sections of the roof are modeled, including a number of associated dimensions, including area, length of each edge, roof section perimeter dimensions or outlines – See Fig. 4E showing overlaid model on roof image aligned with vertices; Par. 63 of Pershing: markers 410-413 are interactive user interface controls that can be directly manipulated (e.g., moved, rotated, etc.) by the operator in order to specify points to use for purposes of image registration, where image registration includes determining a transformation between each of one or more images and a uniform 3D reference grid, and the uniform 3D reference grid is used as a coordinate system for a 3D model of the roof.)
Identifying perimeter points in the second plurality of images based on a second set of user inputs indicating that the virtual aiming tool corresponds to the perimeter points in the second plurality of images, the perimeter points being different from the physical markers; (Fig. 4E and Par. 68 of Pershing: image portion 418 during the process of image registration for image 404, where image portion 418 includes the building roof 407 and registration markers 420-423; markers 420-423 respectively correspond to markers 410-413 described above in image 408, where marker 420 is an origin marker control that includes arms 420a-420c – shown corresponding to perimeter of roof in Fig. 4E)
Determining a second set of virtual locations in the virtual grid corresponding to a second set of physical locations of the perimeter points in real space (Fig. 4E and Par. 69 of Pershing: operator has moved each of markers 420-423 to a corner of the roof 407, where markers 420-423 are moved to roof corners that correspond to those selected by the operator with markers 410-413, as described with reference to FIG. 4C, and origin marker 420 has been moved to the corner of the roof 407 selected with origin marker 410 in image 408; marker 421 has been moved to the corner selected with marker 411 in image 408; marker 422 has been moved to the corner selected with marker 412 in image 408; and marker 423 has been moved to the corner selected with marker 413 in image 408; in addition, markers 420-423 have been rotated, by operator rotation of the origin marker 420, to align with the major axes of the roof 407); and
Determine the one or more characteristics of the element based on the first set of virtual locations and the second set of virtual locations in the virtual grid (Figs. 5A-5D and 6A to 6C and Paras. 77: roof model generation based on multiple registered images, including identification of roof features in various images of roof such as edges and vertexes, identifying roof features and incorporating into 3D model of the roof)
Although Pershing is directed to roof detection and measurement, rather than a swimming pool, the recitation of the system functions, i.e. detecting and measuring a planar physical element in the real world for generating information related to the planar physical 
However, YARD discloses using computer graphic design software related to swimming pools (Fig. on Page 1/17 of YARD shows augmented reality image processing related to swimming pool design; Page 3/17 last 2 paragraphs discloses using system for design, including scaling to fit real world elements
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for using image processing for construction measurement and design of real-world building structures as provided by Pershing, utilizing the computer architecture as provided by Bevis, for use in the field of swimming pools as provided by YARD, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of known planar physical element for another, yielding predictable results of utilizing image processing for measuring swimming pool related structures rather than other construction elements.
Regarding claim 12, the claim is merely directed to stating an intended purpose for the system and does nothing to further limit the technology itself.  In other words, the claim recites the information is for customizing a pool component to fit the swimming pool, without reciting any steps or physical components that are required for the particular technology.   This claim is merely intended use, as it merely describes how the image processing system can be put to use, 
However, for the sake of compact prosecution, and without foregoing the previous opinion that the limitation is directed to intended use, Pershing further discloses:
Wherein the [element] (Paras. 6 and 38 of Pershing: provides roofing contractors to determine measurements for replacing a roof on a house)
YARD discloses using computer graphic design software related to swimming pools (Fig. on Page 1/17 of YARD shows augmented reality image processing related to swimming pool design; Page 3/17 last 2 paragraphs discloses using system for design, including scaling to fit real world elements
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for using image processing for construction measurement and design of real-world building structures as provided by Pershing, utilizing the computer architecture as provided by Bevis, for use in the field of swimming pools as provided by YARD, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of known planar physical element for another, yielding predictable results of utilizing image processing for measuring swimming pool related structures rather than other construction elements.  
Regarding claim 13, the claim is merely directed to stating an intended purpose for the system and does nothing to further limit the technology itself.  In other words, the claim recites the information is for customizing a pool component to fit the swimming pool, where the pool component is a pool accessory, without reciting any steps or physical components that are required for the particular technology.   This claim is merely intended use, as it merely describes how the image processing system can be put to use, and does not distinguish the claimed system from any prior art system that satisfies all the structural/image processing limitations of the claimed system.  However, for the sake of compact prosecution, and without foregoing the previous opinion that the limitation is directed to intended use, Pershing modified by Bevis and YARD further discloses:
Wherein the pool component is a pool accessory (Pages 4/17 of YARD, last 2 paragraphs discloses providing new fireplace placement and design shown in real time – see figures on pages 4/17 and 5/17, including particular type of stone, or waterfall accessories incorporated into wall)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for using image processing for construction measurement and design of real-world building structures as provided by Pershing, utilizing the computer architecture as provided by Bevis, for use in the field of swimming pools as provided by YARD, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of known planar physical element for another, yielding predictable results of utilizing image processing for measuring swimming pool related structures rather than other construction elements.  
Regarding claim 19, Pershing further discloses:
Further comprising the physical markers (Par. 34 of Pershing: roof modeling engine 102 identifies vertexes, edges or other features of roof – See Fig. 4C; Note Par. 29: a building used for photographing)
	(Note alternative rejection in view of Troy set forth below)

Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pershing (US 2010/0110074 A1) in view of Bevis et al. (US 2016/0147408 A1) and YARD (Nehlich, “YARD: Augmented Reality for Swimming Pools, Outdoor Kitchens and Hardscapes”, Available Online at https://blog.structurestudios.com/software/yard-augmented-reality-for-swimming-pools-outdoor-kitchens-and-hardscapes, April 25, 2018, pp. 1-17, and included in IDS filed 8/26/2021 for Applicant’s patent application 17/139,797) and in further view of Salmonson (US 2020/0410576 A1).
Regarding claim 17, the limitations included from claim 14 are rejected based on the same rationale as claim 14 set forth above and incorporated herein.  Further regarding claim 17 Pershing further discloses: 
Wherein the memory further includes instructions that are executable by the processor for causing the processor to: (Fig. 8 and Paras. 101-102 of Pershing: computer system including memory 801, where roof estimation system 810 resides in memory, and executed by one or more CPUs 803)
Generating a graphical user interface including a plurality of (Fig. 4A and Par. 62 of Pershing: user interface includes control panel 401, with user selectable controls for various roof modeling tasks)
Pershing is directed to roof detection and measurement, rather than a swimming pool, the recitation of the system functions, i.e. detecting and measuring a planar physical element in the real world for generating information related to the planar physical element, for use with a swimming pool, as opposed to any other physical element, is merely intended use, as it merely describes how the image processing system can be put to use, and does not distinguish the claimed system from any prior art system that satisfies all the structural/image processing limitations of the claimed system.  
However, YARD discloses using computer graphic design software related to swimming pool components and generating the pool component information based on pool component options (Fig. on Page 1/17 of YARD shows augmented reality image processing related to swimming pool design; Page 3/17 last 2 paragraphs discloses using system for design, including scaling to fit real world elements; Page 6/17 last paragraph to page 7/17 discloses adding different components to pool based on designer placement)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for using image processing for construction measurement and design of real-world building structures as provided by Pershing, utilizing the computer architecture as provided by Bevis, for use in the field of swimming pools as provided by YARD, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of known planar physical element for another, yielding predictable results of utilizing image processing for measuring swimming pool related structures rather than other construction elements.
Pershing modified by Bevis and YARD does not explicitly disclose selection of a component option and generating the component information based on the selected component option.  
Salmonson discloses: 
Receiving a selection of a component option from among the plurality of component options; and generating the component information based on the selected component options (Fig. 3 and Par. 26 of Salmonson: user interface 300 provides designer with variety of options that can be selected, and as the options are selected, the floorplan changes in real time to reflect those changes; Fig. 4 and Par. 27 further discloses rendering floorplan with different options, allowing the user to virtually picture the interior space as a result of option choices)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for using image processing for construction measurement and design of real-world building structures as provided by Pershing, utilizing the computer architecture as provided by Bevis, for use in the field of swimming pools as provided by YARD, incorporating the user interface controls for viewing design options as provided by Salmonson, using known electronic interfacing and programming techniques.  The modification results in an improved user design software by providing more user controllable options in an easier to use selectable user interface, to better tailor resulting visualizations to user preferences.  
Regarding claim 7, the system of claim 17 performs the method of claim 7.  As such, claim 7 is rejected based on the same rationale as claim 17 set forth above. 

Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pershing (US 2010/0110074 A1) in view of Bevis et al. (US 2016/0147408 A1) and YARD (Nehlich, “YARD: Augmented Reality for Swimming Pools, Outdoor Kitchens and Hardscapes”, Available Online at https://blog.structurestudios.com/software/yard-augmented-reality-for-swimming-pools-outdoor-kitchens-and-hardscapes, April 25, 2018, pp. 1-17, and included in IDS filed 8/26/2021 for Applicant’s patent application 17/139,797) and in further view of Troy et al. (US 10,929,670 B1). 
Regarding claim 9, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 9, although Pershing is directed to roof detection and measurement, rather than a swimming pool, the recitation of the system functions, i.e. detecting and measuring a planar physical element in the real world for generating information related to the planar physical element, for use with a swimming pool, as opposed to any other physical element, is merely intended use, as it merely describes how the image processing system can be put to use, and does not distinguish the claimed system from any prior art system that satisfies all the structural/image processing limitations of the claimed system.  
However, Pershing modified by Bevis and YARD further discloses:
Swimming pool (Pages 4/17 of YARD, last 2 paragraphs discloses providing new fireplace placement and design shown in real time – see figures on pages 4/17 and 5/17, including particular type of stone, or waterfall accessories incorporated into wall)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for using image processing for construction measurement and design of real-world Pershing, utilizing the computer architecture as provided by Bevis, for use in the field of swimming pools as provided by YARD, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of known planar physical element for another, yielding predictable results of utilizing image processing for measuring swimming pool related structures rather than other construction elements.  
Troy discloses: 
Wherein the physical markers are devices that are separate and distinct from the element (Abstract of Troy: AR device is calibrated by pairing marker identifiers of 2-D markers affixed to objects in a physical environment with 3-D locations of those objects specified in a virtual environment containing 3-D model of those objects; Fig. 5 and Col. 11, lines 42-55: AR system configured for correcting internal 3-D location estimates using 2-D markers affixed to windows inside an airplane and a marker-to-model location pairing list, where the 2-D markers include QR code pattern markers 50a-50f affixed to windows 58a-58f respectively)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for using image processing for construction measurement and design of real-world building structures as provided by Pershing, utilizing the computer architecture as provided by Bevis, for use in the field of swimming pools as provided by YARD, with the use of physically affixed markers separate from the target object itself as provided by Troy, using known electronic interfacing and programming techniques.  The modification results in an improved modeling of a real world element by allowing user’s to better identify features of a physical 
Regarding claim 19, the limitations included from claim 14 are rejected based on the same rationale as claim 14 set forth above and incorporated herein.  Further regarding claim 19 Troy discloses: 
Further comprising the physical markers (Abstract of Troy: AR device is calibrated by pairing marker identifiers of 2-D markers affixed to objects in a physical environment with 3-D locations of those objects specified in a virtual environment containing 3-D model of those objects; Fig. 5 and Col. 11, lines 42-55: AR system configured for correcting internal 3-D location estimates using 2-D markers affixed to windows inside an airplane and a marker-to-model location pairing list, where the 2-D markers include QR code pattern markers 50a-50f affixed to windows 58a-58f respectively)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for using image processing for construction measurement and design of real-world building structures as provided by Pershing, utilizing the computer architecture as provided by Bevis, for use in the field of swimming pools as provided by YARD, with the use of physically affixed markers separate from the target object itself as provided by Troy, using known electronic interfacing and programming techniques.  The modification results in an improved 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616